IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20767
                         Summary Calendar


JOHN PEREZ, ET AL.,

                                         Plaintiffs,

DANNY HANER,

                                         Plaintiff-Appellant,

versus

HARRIS COUNTY JAIL; JOHNNY KLEVENHAGEN, Sheriff;
JOHN DOE; MEDICAL DIRECTOR; JOHN DOE #2; HARRIS
COUNTY JAIL COMMANDER; JOHN DOE, 3-12; NURSE
MASTERS; COUNTY JAIL MEDICAL STAFF,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-94-CV-1832
                       --------------------
                           July 22, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Danny Haner, Texas prisoner # 704002, has appealed the

dismissal of his 42 U.S.C. § 1983 complaint for want of

prosecution.   Haner has failed to challenge on appeal the

dismissal of his complaint for want of prosecution.    Therefore,

this claim is deemed abandoned.   See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20767
                                -2-

     However, the court has reviewed the record and has

determined that the district court did not abuse its discretion

in dismissing the complaint for want of prosecution because Haner

failed to pursue the litigation in a timely manner.   See Fed. R.

Civ. P. 41(b).

     Haner makes several new arguments for the first time on

appeal.   He argues that, while incarcerated in the Harris County

Jail, he slipped in the shower as the result of the unsanitary

and overcrowded conditions in the cell block.   Haner also argues

that he was assigned a top bunk bed after surgery and fell and

fractured his finger.   While recognizing that he received

treatment for the injury, he argues that he was not sent to the

“plastic” clinic for two weeks.

     Haner also argues for the first time that his diet tray was

discontinued after he filed a grievance about items missing from

his tray.   He argues that deputies took his medicine following a

shakedown, including medicine that he had purchased at the

commissary.

     Haner also argues that he was harassed by Don Nichols

because he complained about his medical treatment and that he was

sent back to general population by Dr. Guice without having been

seen by the doctor.   Haner also argues for the first time on

appeal that his rights are being violated by the medical

personnel at the Bill Clements Infirmary, including Dr.

Ratnarajah, who he claims is a defendant in this case.

     These arguments present issues which were not resolved below

and, thus, may only be reviewed for plain error. See United
                           No. 97-20767
                                -3-

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).   Issues raised for the first time on appeal that involve

factual determinations that could have been resolved in the

district court generally do not rise to the level of plain error.

Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir. 1995).

These new issues do not rise to the level of plain error.

     This appeal is without arguable merit and, thus, frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     The

appeal should be dismissed.   See 5th Cir. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).   We caution Haner that once

he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C. §

1915(g).

     Haner’s motion for a temporary restraining order is DENIED.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.